NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-19 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose either singularly or in combination the invention as claimed including:
1. (Previously Presented) A method for evaluating and improving performance of a control implementation on a quantum processor comprising multiple qubits in the presence of noise, the method comprising: 
modelling the noise by decomposing noise interactions described by a multi-qubit noise Hamiltonian into multiple contributory noise channels, each channel generating noise dynamics described by a unique noise-axis operator AA{(i)}, where (i) indexes the ith noise channel; 
determining, for a given control implementation, the unique filter function for each noise channel representing susceptibility of the multi-qubit system to the associated noise dynamics, each of the multiple filter functions being based on a frequency transformation ($\mathcal{F}$) of the noise axis operator (AA{(i)}) of the corresponding noise channel (i) to thereby evaluate the performance of the control implementation; determining an optimised control sequence based on the filter function to reduce the susceptibility of the multi-qubit system to the noise channels, thereby reducing the effective interaction with the multi-qubit noise Hamiltonian..  
19. (Previously Presented) A quantum processor comprising multiple qubits and a controller configured to: 
model the noise by decomposing noise interactions described by a multi-qubit noise Hamiltonian into multiple contributory noise channels, each channel generating noise dynamics described by a unique noise-axis operator AA{(i)}, where (i) indexes the ith noise channel; 
determine, for a given control implementation, the unique filter function for each noise channel representing susceptibility of the multi-qubit system to the associated noise dynamics, each of the multiple filter functions being based on a frequency transformation ($\mathcal{F}$) of the noise axis operator (AA{(i)}) of the corresponding noise channel (i) to thereby evaluate the performance of the control implementation; determine an optimised control sequence based on the filter function to reduce the susceptibility of the multi-qubit system to the noise channels, thereby reducing the effective interaction with the multi-qubit noise Hamiltonian.
Prior art of record such as Green T J et al., (cited by Applicant) “Arbitrary quantum control of qubits in the presence of universal noise” fails to disclose the elements of claims 1 and 19, in particular -- model the noise by decomposing noise interactions described by a multi-qubit noise Hamiltonian into multiple contributory noise channels, each channel generating noise dynamics described by a unique noise-axis operator AA{(i)}, where (i) indexes the ith noise channel; 
determine, for a given control implementation, the unique filter function for each noise channel representing susceptibility of the multi-qubit system to the associated noise dynamics, each of the multiple filter functions being based on a frequency transformation ($\mathcal{F}$) of the noise axis operator (AA{(i)}) of the corresponding noise channel (i) to thereby evaluate the performance of the control implementation; determine an optimised control sequence based on the filter function to reduce the susceptibility of the multi-qubit system to the noise channels, thereby reducing the effective interaction with the multi-qubit noise Hamiltonian. --.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACY WHITMORE whose telephone number is (571)272-1685.  The examiner can normally be reached on M-F 7:30AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on (571)-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STACY WHITMORE/Primary Examiner, Art Unit 2851                                                                                                                                                                                                        June 9, 2021